Citation Nr: 1103859	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  The propriety of the reduction of the rating for 
posttraumatic stress disorder (PTSD), from 70 percent to 50 
percent. 

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1968. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a total rating 
based on individual unemployability and from an October 2007 
rating decision that reduced a disability rating for service-
connected PTSD from 70 to 50 percent.

In substantive appeals received in July 2007 and July 2008, the 
Veteran requested a hearing before the Board by videoconference 
from the RO.  The Veteran failed to appear for a hearing 
scheduled in May 2009.  The RO notified the Veteran by letter 
that his hearing was rescheduled for a date in September 2009 and 
again for October 9, 2009.   The Veteran did not appear on the 
latter date.  On October 22, 2009, the RO received correspondence 
from the Veteran's representative citing the September hearing 
date and requesting that the hearing be rescheduled.  In November 
2009, the representative noted that the Veteran was not notified 
of the October 9, 2009 hearing and would not have been able to 
attend because of an illness for which his physician required him 
to stay at home.  

When an appellant fails to appear for a scheduled hearing, the 
case will be processed as if the request for a hearing was 
withdrawn, except that a motion for a new hearing will be 
considered if received within 15 days of the original date.  The 
motion must explain why the appellant was unable to appear and 
why a timely request for a new hearing date could not have been 
submitted.  38 C.F.R. § 20.704 (2010). 

In December 2009, the Veterans Law Judge (VLJ) assigned to 
preside at the October 9, 2009 hearing denied the motion for a 
new hearing because good cause had not been shown for the absence 
or for failure to make a timely rescheduling request.   Although 
the VLJ did not indicate awareness of the reasons provided in the 
representative's November 2009 correspondence, the explanation of 
illness and lack of notice was not timely.  The claims file 
contains a copy of the RO's notice of the October 9, 2009 hearing 
which was mailed to the Veteran at his address of record and not 
returned by the U.S. Postal Service.  The Veteran has provided 
testimony before the RO on the issues on appeal in April 2007.  
Therefore, the Board concludes that scheduling another hearing is 
not warranted.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In September 1998, the RO granted service connection and an 
initial 50 percent rating for PTSD, effective in January 1998, 
the date of receipt of the claim for service connection.  In 
January 2000, the RO granted an initial 70 percent rating, also 
effective the date of service connection.   In January 2007 the 
RO proposed a rating reduction, and in October 2007 reduced the 
rating for PTSD to 50 percent disabling, effective January 1, 
2008.  Therefore, prior to the reduction, the 70 percent rating 
was in effect for 12 years. 

Rating agencies will handle cases affected by a change of medical 
findings or diagnosis so as to produce the greatest degree of 
stability of disability evaluations consistent with the 
applicable laws and regulations.  The entire record must be 
reviewed to ensure that a recent evaluation is full and complete.  
Ratings for diseases subject to temporary or episodic improvement 
will not be reduced on any one examination except in those 
instances when all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
This provision is applicable to ratings that have continued at 
the same level for long periods of time (five years or more).  
38 C.F.R. § 3.344 (a)(c)(2010).  

In decisions in January 2000 and July 2001, the RO considered the 
results of VA compensation and pension mental health examinations 
in February 1998, March 1999, and June 2001, testimony of the 
Veteran at a hearing at the RO in March 1999, and some limited VA 
inpatient and outpatient treatment records through 1999.   
Examiners noted the Veteran's reports of anxiety and depression 
related to traumatic events in service.  The Veteran reported 
panic attacks, irritability, sleep difficulty, hypervigilance, 
nightmares, detachment from others, a foreshortened future and 
loss of interest, concentration, and memory.  The Veteran had 
been diagnosed with non-service-connected back and knee 
disorders, irritable bowel syndrome, hiatal hernia, and 
Peyronie's disease.  The Veteran reported family and household 
discord and had difficulty keeping a part-time janitorial 
position because of back and knee injuries as well as from PTSD.  
Examiners assigned Global Assessment of Functioning (GAF) scores 
of 33 to 35, indicating serious impairment of social and 
occupational functioning.  The examiner in June 2001 noted that 
the symptoms changed little since observed in 1999.  

The RO received the Veteran's claim for a total rating based on 
individual unemployability in June 2006.  

The filed contains limited VA outpatient mental health treatment 
records from June 2005 to July 2006 and from January 2009 to 
April 2009.  Several clinicians noted that the Veteran continued 
to perform maintenance work and that he missed more appointments 
than he kept.  The Veteran was in the same domestic relationship 
as in 1998.  The Veteran reportedly continued substance abuse 
against medical advice.  

In August 2006, a VA examiner noted the Veteran's reports of 
symptoms that "...are highly similar to those described in his 
previous Compensation and Pension examination."  He continued to 
experience household conflict but maintained a domestic 
relationship and a close relationship with his children who lived 
nearby.  He also reported that he played golf and socialized with 
other veterans on a weekly basis.  Regarding his occupational 
capacity, the Veteran reported that he had not worked since 2001 
because of back and knee pain following a workplace injury.  
However, when asked, the Veteran reported difficulties with 
concentration, managing stress, and depression that would make 
employment difficult.  The examiner concurred in that assessment.  
The examiner assigned a GAF score of 50, indicating only moderate 
social and occupational impairment, but also noted that it was 
highly unlikely that the Veteran would be able to successfully 
function in a vocational setting.  

In an April 2007 RO hearing, the Veteran stated that he thought 
of suicide when depressed but always lied to his clinicians to 
avoid any medical intervention and changes in medication.  He 
discussed other PTSD symptoms similar to those noted in previous 
examinations.  

The Board concludes that there is some credible lay and medical 
evidence in the August 2006 compensation and pension examination 
to suggest improvement in the Veteran's PTSD symptoms but that 
the results of the single examination, standing alone, not 
adequate to demonstrate sustained improvement or warrant an 
increased rating under the provisions for a TDIU.  The August 
2006 examiner and the Veteran provided conflicting comments 
regarding social and occupational impairment.  The Veteran 
reported that he remained socially isolated and physically 
incapable of work but also played golf, maintained family and 
household relationships, and socialized with other veterans.  The 
Veteran reported that he had not worked since 2001 contrary to 
notations in outpatient records of performing maintenance work in 
2006.  The Veteran and the examiner noted that he was unable to 
work because of back and knee disorders, but after prompting, 
also noted a contribution from PTSD.  Most significantly, the 
examiner assigned a GAF score indicating only moderate social and 
occupational impairment but commented that the Veteran was not 
capable of functioning in a vocational setting.   As the lay and 
medical evidence of both improved and worsening symptoms is in 
conflict, additional outpatient treatment records and an 
additional examination are necessary to decide the claims.  
38 C.F.R. § 3.159 (c)(2010). 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA inpatient and 
outpatient treatment of the Veteran since 
August 2006 and associate any records 
received with the claims file.  

2.  Schedule the Veteran for a VA mental 
health examination by an appropriately 
qualified VA physician or psychologist.  
Request that the examiner review the claims 
file and note review of the claims file in 
the examination report.  

a.  Request that the examiner 
provide an evaluation of the 
Veteran's acquired psychiatric 
disorders including PTSD.  If 
multiple psychiatric disorders are 
present, the examiner should 
indicate, if possible, which 
symptoms are related to the 
Veteran's service-connected 
traumatic events and PTSD and which 
symptoms are attributable to other 
causes.  The examiner should 
provide a current GAF score and 
explain how the Veteran's symptoms 
impose a consistent degree of 
social and occupational impairment.  

b.  Request that the examiner 
review the history of the Veteran's 
psychiatric disorders and provide 
an opinion whether there has been a 
sustained improvement starting at 
any time since January 1998. 

c.  Request that the examiner 
provide an opinion whether the 
Veteran is precluded from all forms 
of substantially gainful employment 
solely as a result of his service-
connected PTSD without 
consideration of other non-service-
connected disorders.  

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim regarding the propriety of the 
reduction in rating from 70 to 50 percent 
disabling for PTSD and the claim for a 
total rating based on individual 
unemployability.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purposes of this remand are to assist the appellant with the 
development of his claims.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

[Continued on following page]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


